Citation Nr: 1437996	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  10-13 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation prior to January 12, 1998, a disability evaluation in excess of 10 percent for the period from January 12, 1998, to June 9, 2009, and a disability evaluation in excess of 20 percent for the period beginning June 10, 2009, for a back disability.

2.  Entitlement to a disability evaluation in excess of 10 percent for a right wrist condition with a ganglion cyst.

3.  Entitlement to a disability evaluation in excess of 10 percent for residuals of a fracture of the right index finger (right index finger disability).

4.  Entitlement to service connection for arthritis of the right wrist.

5.  Entitlement to service connection for blurred vision or visual impairment.

6.  Entitlement to service connection for a left knee disability.

7.  Entitlement to service connection for an acquired psychiatric disorder.

8.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

An October 2009 rating decision granted service connection for a back disability with a noncompensable rating from June 21, 1988, to January 11, 1998, a 10 percent rating from January 12, 1998, to June 9, 2009, and a 20 percent rating from June 10, 2009 forward.  The Veteran filed a notice of disagreement with the 20 percent rating and the issue on appeal has been phrased accordingly. 

The October 2009 rating decision also granted service connection for a right index finger disability and a right wrist condition with a ganglion cyst with initial noncompensable ratings.  In a December 2009 rating decision the VA RO granted initial evaluations of 10 percent for each disability.  The Board presumes that in an increased rating claim, the Veteran requests the highest rating available.  Accordingly, an increased evaluation of 10 percent is not considered a full grant of the benefit sought on appeal.  The issues have been rephrased accordingly.  

A July 2011 rating decision denied the Veteran's claims for entitlement to service connection for arthritis of the right wrist and blurred vision, and a October 2013 rating decision denied the Veteran's claims for entitlement to service connection for a left knee disability, posttraumatic stress disorder (PTSD) and a TDIU.

The Board notes that the Veteran's claim was initially adjudicated as one for entitlement to service connection for PTSD.  A claimant is not competent to diagnose a particular psychiatric disability, such as PTSD, but he is competent to describe his mental symptoms.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board finds that the Veteran's claim for service connection for PTSD should be construed more broadly as a claim for service connection for any acquired psychiatric disorder.  The issue has been rephrased accordingly.    

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.

The issues of entitlement to increased evaluations for a back disability and ganglion cyst of the right wrist, entitlement to service connection for a left knee disability, arthritis of the right wrist and an acquired psychiatric disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran is in receipt of the maximum schedular rating for limitation of motion or ankylosis of the right index finger; and, the preponderance of the evidence fails to establish that he experiences functional limitation analogous to amputation.  

2.  The Veteran's current visual impairment is attributed to presbyopia and/or refractive error, which are not diseases or disabilities within the meaning of applicable laws and regulations for which VA compensation may be awarded.


CONCLUSIONS OF LAW

1.  For the period on appeal, the criteria for a disability evaluation in excess of 10 percent for a right index finger disability have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5225 (2013).

2.  The criteria for service connection for visual impairment, to include presbyopia and refractive error) have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

With respect to an increased rating, generic rather than specific information of the evidence needed to substantiate the claim must be provided.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Information on how ratings and effective dates for service-connected disabilities are assigned also must be included.  Id.; Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to the initial decision by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, there is no error in failing to provide proper notice if it was not required at the time.  Subsequent VA process following notice instead must be provided.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated May 2011 and November 2011 of the criteria for establishing service connection and an increased disability rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO of entitlement to service connection for blurred vision in July 2011.  Nothing more was required.  

While these letters did not predate the initial adjudication for the increased disability rating claims, the issues were readjudicated in October 2013.  Further, based on the evidence submitted by the Veteran and his representative, it is clear that he understood his duties with respect to submitting evidence.  Accordingly, any error relating to the VCAA is without prejudice to the Veteran. 

The Veteran has also been afforded adequate assistance in response to his claim.  Service treatment records (STRs) and identified VA treatment records and private treatment records have been associated with the claims file.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  VA examinations were conducted in June 2009 and February 2012 to determine the severity of the Veteran's right index finger disability and March 2011 to address the issue of entitlement to service connection for blurred vision.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, as discussed below, the VA examination reports are adequate.  Further, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's right index finger disability since the February 2012 VA examination.  See 38 C.F.R. § 3.327(a) (2013).  The Veteran has not argued the contrary.  Thus, VA's duty to assist with respect to obtaining a VA opinion has been met.  See 38 C.F.R. § 3.159(c)(4) (2013).   

Discussion of the Veteran's June 2014 personal hearing finally is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  Entitlement to service connection for blurred vision and entitlement to disability ratings in excess of 10 percent for a right index finger disability were identified as issues at the hearing.  Information was elicited from the Veteran concerning the onset of his blurred vision and right index finger problems and his post-service treatment for the same.  Sources of evidence relevant in this regard were identified during this process.  


Increased Rating Claims

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

Right Index Finger Disability

The Veteran's right index finger disability has been evaluated as 10 percent disabling under Diagnostic Code 5225-5003. Diagnostic Code 5225 applies to ankylosis of the index finger.  The hyphenated diagnostic code means that the Veteran has been rated by analogy under Diagnostic Code 5003 for degenerative arthritis.  Diagnostic Code 5003 for degenerative arthritis notes that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

Under Diagnostic Code 5225, a schedular maximum evaluation of 10 percent is warranted for favorable or unfavorable ankylosis of the index finger of either the major or minor hand.  A 10 percent rating is also the maximum schedular rating that maybe assigned for limitation of motion of the index finger under Diagnostic Code 5229.

The Note under Diagnostic Code 5225 provides that the adjudicator must consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  See 38 C.F.R. § 4.71a (2013).

The Veteran presently in receipt of the maximum schedular rating that may be assigned based on limitation of motion or ankylosis of the right index finger.  Neither diagnostic code 5225 or 5229) allows for a higher rating.  Indeed, as the Veteran is receiving the maximum disability rating under the diagnostic codes applicable to a single index finger disability, consideration of an increased rating based on functional loss due to pain and other symptoms is not for application.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80 (1997).

The Board also finds that there is no evidence that the Veteran's right index finger is non-functional or so limited in function that it should be equated to amputation under Diagnostic Code 5153.  38 C.F.R. § 4.71a (2013).  The only competent medical evidence are the VA examinations that clearly shown that the Veteran retains functional use of his right index finger.  Active range of motion is shown at each examination.  Further, while was not to experience some workplace difficulty due to the finger, the February 2012 examiner explicitly stated that there was no evidence of functional loss.  The Veteran himself has not asserted that his right index finger is so extreme that it has no effective function.

The Board acknowledges that the Veteran is competent to report symptoms of his right index finger disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected right wrist disability has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Board therefore finds that the Veteran is not entitled to an evaluation in excess of 10 percent for any time during the appeal period.  Consideration has been given to assigning staged ratings for this period.  However, at no time during the period in question has the disability warranted higher schedular ratings than those assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the right index finger disability are contemplated by the schedular criteria.  The Veteran reported symptoms such as pain, decreased range of motion and fatigability, all of which are contemplated by rating criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  In addition, the evidence does not show frequent hospitalization or marked interference with employment beyond that envisioned beyond the currently assigned rating.  Therefore, the Board has determined that referral of this case for extra-schedular consideration is not in order.  38 C.F.R. § 3.321(b)(1).

Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran reports that he has blurred vision as a result of the medication that he was prescribed for his service-connected back disability.  

Service treatment records show no complaints of or treatment for blurred vision.  The Veteran was afforded a separation examination in May 1988.  There was no reference to vision problems at that time.  Additionally, the Veteran's vision was noted to be clinically normal upon examination.  He does not argue the contrary.

Post-service medical treatment records show an ophthalmology note in July 2013.  The examiner noted background retinopathy, myopia and presbyopia.  The examiner recommended that the Veteran stop using cocaine.  

The Veteran was afforded a VA examination in March 2011.  The Veteran reported that his condition had existed for 4 years.  He reported haloes, sensitivity to light, blurred vision and headaches.  

After a physical examination the examiner diagnosed presbyopia.  The examiner noted the subjective factor is difficulty with near vision and the objective factor is refractive error.  There was no finding of cataracts or retinopathy.  The examiner opined that it is not likely that the Veteran's back pain medication is the underlying reason for his blurred vision.  The examiner noted that "presbyopia is a phenomenon that occurs to all people as a result of the progressive loss of lens elasticity throughout life.  It is, however, possible that a muscle relaxer may temporarily exacerbate symptoms."  (emphasis added).  

The Board has considered the evidence discussed above and finds no basis to award service connection for the Veteran's visual impairment, to include presbyopia.  No visual impairment of any sort was clinically noted in his service medical records for the entirety of his period of active duty.  The Veteran makes no argument to the contrary.  He instead states that his visual problems had their onset sometime around 2007, which approximately 20 years post-service discharge.    

The clinical evidence also contains no nexus opinion that objectively links the Veteran's diagnosed presbyopia to service. The Veteran, who is not shown to be a trained medical professional, is not competent to state that his current visual impairment is related to service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). In any case, refractive errors of the eye are conditions that are specifically excluded as a disease or injury within the meaning of applicable legislation providing for VA compensation benefits. 38 C.F.R. §§ 3.303(c), 4.9 (2013).   Presbyopia is considered a refractive error.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.  Any claim for service connection for refractive errors of the eye would fail for the absence of legal merit and lack of entitlement under the law.  

The Board has considered the argument that the Veteran suffered a superimposed injury to his eyes that resulted in his visual impairment, e.g. refractive error.  There is no competent evidence documenting such.  In this regard, reference is made to the findings of the VA examiner who stated that it was possible that the muscle relaxers that the Veteran took for his back exacerbated his visual problem.  However, the examiner also emphasized that any exacerbation would be temporary and not permanent.  

The only evidence in support of the Veteran's claim is the Veteran's own testimony.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a visual disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  While the Veteran may report symptoms such as blurred vision, the Veteran is not competent to diagnosis himself with a disability or to identify the cause of his blurred vision, as the evidence shows that an eye examination and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report symptoms of blurred vision, there is no indication that the Veteran is competent to etiologically link these reported symptoms to the medication he was prescribed for his service-connected back disability.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating disorders of the eyes.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.
  
The claim of entitlement to service connection for visual impairment, to include presbyopia and refractive error) must therefore be denied.


ORDER

An evaluation in excess of 10 percent for a right index finger disability is denied.  

Service connection for blurred vision is denied.


REMAND

Back Disability

The Veteran's back disability was last examined in a February 2012 VA examination.  In a June 2014 hearing before the undersigned Veterans Law Judge, the Veteran stated that his condition had gotten worse in the past two years.  Transcript at p. 12.  He described increased pain that shoots down to his knee and an increasing number of spasms.  Therefore, the Veteran should be afforded a new VA examination of the back in order to ascertain the severity of the Veteran's back disability.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  

Right Wrist Arthritis

In the June 2014 hearing the Veteran testified that he had recently been diagnosed with arthritis.  The Veteran's representative acknowledged that the Veteran did not have a diagnosis at the time of his VA examination in March 2011.  The Veteran also did not have a diagnosis of arthritis in February 2012.  The VA treatment notes are only current through approximately July 2012.  

As this case is being remanded, the Board finds that the issue of entitlement to service connection for right wrist arthritis should be remanded for updated treatment records.

If the VA RO/AMC finds a current diagnosis of right wrist arthritis, then the Veteran should be afforded a VA examination to determine if the Veteran's right wrist arthritis is etiologically related to his active duty service, to include whether the right wrist arthritis is caused by or aggravated by his service-connected right wrist condition with a ganglion cyst.

Ganglion Cyst

There is evidence showing that the Veteran has tenderness at the site of his ganglion of the right wrist.  There is also some evidence suggesting that that cyst causes limitation of function.  However, as discussed above, the now record includes evidence indicating the presence of arthritis of the right wrist, which may be impairing function.  

Thus, at this juncture, it remains on unclear as to whether to the limitation of motion that the Veteran experiences in his right wrist is due to his service connected ganglion cyst or a non-service connected disability, to include arthritis of the wrist.  The rating of the Veteran's right wrist ganglion cyst is therefore inextricably intertwined with the claim for service connection for right wrist arthritis.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Left Knee Disability

The Veteran alleges that he has a left knee disability that is a result of his active duty service, or, alternatively, is secondary to or aggravated by his service-connected back disability.  

In September 2013 the Veteran was afforded a VA examination.  The examiner diagnosed a mild ligament strain with instability and opined that the Veteran's current disability was not related to his active duty service as he had no complaints of chronic left knee pain while in service and he only had one report of a twisted knee while he was in service.  

The examiner did not address whether the Veteran's alleged left knee disability is secondary to or has been aggravated by his service-connected back disability.  Further, the examiner did not address the July 2012 VA medical treatment report that notes minimal arthritis or degenerative changes of the left knee. 

Accordingly, the Board finds that the Veteran should be afforded a new VA examination to address all theories of causation.
 
Acquired Psychiatric Disorder

The Veteran has been treated for depression at the VA Medical Center.  The RO denied the PTSD claim because there was no credible evidence of a stressor that would be sufficient for a diagnosis of PTSD.  As noted above, the Board has expanded the Veteran's claim to include any acquired psychiatric disorder.

Accordingly, the Board finds that the Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of any currently diagnosed acquired psychiatric disorders.

TDIU

Regarding the issue of entitlement to a TDIU, the Board notes that a TDIU claim cannot be considered separate and apart from an increased rating claim because a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  When entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  Id.

As the Veteran's claim for increased evaluations for his back disability and right wrist ganglion, the Veteran's claim for a TDIU should be readjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding treatment records, and any other records identified by the Veteran, should be obtained and added to the claims file.

2.  The Veteran should be afforded a VA examination with the appropriate examiner in order to provide a current evaluation of his back disability.  All indicated studies should be performed.  The claims file should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.  The examiner should also obtain a detailed clinical history from the Veteran and provide a thorough account and analysis of the manner in which the Veteran's back disability affects him in his everyday life.

3.  If the updated treatment records show a diagnosis of right wrist arthritis, the Veteran should be afforded a VA wrist examination.  All indicated studies should be performed.  The claims file should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

The examiner should comment as to whether it is at least as likely as not (a 50 percent probability or greater) that any right wrist arthritis had its onset in service or is otherwise etiologically related to active service.  

Additionally, the examiner should address whether it is at least as likely as not that any right wrist arthritis was caused by or aggravated by (permanently increased in severity beyond the natural progress of the disorder) his service-connected right wrist condition with a ganglion cyst.

If arthritis of the right wrist, the examiner should comment on whether it is possible to differentiate any functional loss (limitation of motion) due to arthritis versus that caused by the ganglion cyst, if such is shown.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Next, the Veteran should be afforded a VA knee examination.  All indicated studies should be performed.  The claims file should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

The examiner should list any and all current knee disabilities.  The examiner should comment as to whether it is at least as likely as not (a 50 percent probability or greater) that any current knee disability had its onset in service or is otherwise etiologically related to active service.  

Additionally, the examiner should address whether it is at least as likely as not that any current knee disability is caused by or aggravated by (permanently increased in severity beyond the natural progress of the disorder) the Veteran's service-connected back disability.     

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  Finally, the Veteran should be afforded a VA psychiatric examination.  All indicated studies should be performed.  The claims file should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

The examiner should list all diagnosed psychiatric disorders and specifically state whether it is as least as likely as not (a 50 percent probability or greater) that any diagnosed psychiatric disorder (including PTSD) had its onset in service or is otherwise etiologically related to the Veteran's service.  
  
Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

6.  After completing the above actions and any other development deemed necessary, the claims of entitlement to an increased evaluation for a back disability, and service connection for right wrist arthritis, a left knee disability and an acquired psychiatric disability should be readjudicated.  The claims for an increased rating right wrist ganglion cyst and a TDIU should also be reviewed.  If any claim remains denied, a supplemental statement of the case should be provided to the Veteran.  After he has an adequate opportunity to respond, the case should be returned to the Board for further appellate review.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


